Case 13-39711        Doc 62     Filed 01/22/19     Entered 01/22/19 08:53:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39711
         Peter W Gerard
         Nancy L Gerard
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/09/2013.

         2) The plan was confirmed on 01/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/18/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $123,534.00.

         10) Amount of unsecured claims discharged without payment: $67,380.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-39711      Doc 62      Filed 01/22/19    Entered 01/22/19 08:53:46                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $35,700.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $35,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,670.54
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,670.54

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured      2,539.60       2,640.30         2,640.30        656.66        0.00
 ALTAIR OH XIII LLC            Unsecured      1,521.41       1,496.85         1,496.85        372.27        0.00
 ALTAIR OH XIII LLC            Unsecured         264.88      1,450.57         1,450.57        360.76        0.00
 ALTAIR OH XIII LLC            Unsecured            NA         436.29           436.29        108.51        0.00
 ALTAIR OH XIII LLC            Unsecured            NA       1,048.18         1,048.18        260.69        0.00
 BANK OF AMERICA               Unsecured     66,723.96     67,052.46        67,052.46      16,676.30        0.00
 BECKET & LEE LLP              Unsecured         289.96        391.17           391.17          97.29       0.00
 CREDIT FIRST NA               Unsecured         630.49        624.49           624.49        155.31        0.00
 LOANCARE SERVICING CENTER     Secured       19,606.78       8,872.74         8,872.74      8,872.74        0.00
 LOANCARE SERVICING CENTER     Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,389.84       1,400.18         1,400.18        348.23        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA         328.54           328.54          81.71       0.00
 QUANTUM3 GROUP                Unsecured            NA         819.20           819.20        203.74        0.00
 QUANTUM3 GROUP                Unsecured            NA         395.05           395.05          98.25       0.00
 WATKINS                       Unsecured      1,867.00            NA               NA            0.00       0.00
 MONTEREY FINANCIAL SERVICES   Unsecured      3,270.09            NA               NA            0.00       0.00
 SERVICE CENTRAL               Unsecured         420.05           NA               NA            0.00       0.00
 SERVICE CENTRAL               Unsecured      1,011.05            NA               NA            0.00       0.00
 BILL ME LATER                 Unsecured         489.58           NA               NA            0.00       0.00
 BILL ME LATER                 Unsecured         603.24           NA               NA            0.00       0.00
 EXXON MOBIL                   Unsecured         653.60           NA               NA            0.00       0.00
 HOME DEPOT CREDIT SERVICES    Unsecured         402.20           NA               NA            0.00       0.00
 WELLS FARGO FINANCIAL BANK    Secured        1,737.00       1,737.00         1,737.00      1,737.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-39711        Doc 62      Filed 01/22/19     Entered 01/22/19 08:53:46              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $8,872.74          $8,872.74              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,737.00          $1,737.00              $0.00
 TOTAL SECURED:                                          $10,609.74         $10,609.74              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $78,083.28         $19,419.72              $0.00


 Disbursements:

         Expenses of Administration                             $5,670.54
         Disbursements to Creditors                            $30,029.46

 TOTAL DISBURSEMENTS :                                                                      $35,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/17/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
